Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-opening Prosecution
In view of the IDS filed on 09/16/2022 in 17/368,901, a continuation of 16/732,005, PROSECUTION IS HEREBY REOPENED. 102 and 103 rejections based on Schmidt et al. US 2014/0069951 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Director has approved of reopening prosecution by signing below:
/WENDY R GARBER/               Director,  3600                                                                                                                                                                                         

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. US 2014/0069951.
Schmidt discloses:
(Re claim 1) “a supply of liquid or sheet material” (para 0003). “a dispenser housing” (7 figure 1). “a dispensing mechanism …  dispense prescribed amounts of the supply” (6 figure 2,3). “a proximity sensor … presence of a user” (2 figure 2,3). “a controller in communication with the dispensing mechanism and the proximity sensor … activate the dispensing mechanism” (5 figure 2,3). “a power source supplying power” (Vcc figure 2,3). “a power management system … a passive infrared radiation sensor … range, area, or zone of the dispenser” (para 0086). “when the passive infrared radiation sensor does not capture infrared radiation within the prescribed detection range … the dispenser is placed in a low power state with the passive infrared sensor remaining connected to the power source and the controller, the dispensing mechanism and/or the proximity sensor being disconnected from the power source” (1,4,Vcc,5 figure 3, para 0039). “when the at least one passive infrared radiation sensor captures infrared radiation within the prescribed range … the controller, the dispensing mechanism, and/or the proximity sensor are connected with the power source (1,4,Vcc,5 figure 3, para 0039).
(Re claim 2) “a switch coupled to the power source and the controller … dispensing mechanism … responsive … sensor to decouple the power source” (4 figure 2,3).
(Re claim 3) “a passive infrared radiation sensor controller that is integrated with the passive infrared radiation sensor … generate one or more signals responsive to signals from the passive infrared radiation sensor to connect and disconnect the controller … power source” (1,4,Vcc,5 figure 3, para 0039).
(Re claim 4) “radiation … low level … a shutdown sequence … decouples the power source and the controller … and/or the dispensing mechanism” (para 0015).
(Re claim 8) “timer is activated … not detect … radiation” (para 0015).
(Re claim 9) “a feed roller … discharge path and out of the dispenser” (para 0021-0022).
(Re claim 10) “the supply of liquid includes a supply chamber that stores a liquid … a pump that directs the liquid from the supply chamber to the discharge” (para 0021-0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Willden US 2011/0297830.
Schmidt discloses the system as rejected above.
Schmidt does not disclose when the dispenser in the low power state or mode, the dispenser consumes less than about 100 µA ,50 µA and/or 20µA.
Willden teaches a passive infrared detection circuit which only consumes 1-2 µA in its low power mode (para 0014).
It would have been obvious to one skilled in the art to modify the system of Schmidt to reduce its power consumption during its low power to less than 20 µA through routine experimentation as it have been shown that a passive infrared detection circuit can consume as little as 1-2 µA and the goal of the two sensor dispensing system is to minimize the power used by the dispensing system and its detection circuits.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Georg et al US 2006/0173576.
Schmidt discloses a dispensing system comprising:
“a lead dispenser including a controller for controlling one or more operations of the lead dispenser” (5 figure 2). “at least one passive infrared radiation sensor in communication with the controller, the passive infrared radiation sensor configured to capture infrared radiation indicative of one or more individuals present within a prescribed detection range … dispenser” (1 figure 2,3). “when the passive infrared radiation sensor … does not capture infrared radiation the controller … is disconnected from a power source” (1,4,Vcc,5 figure 3, para 0039).
Schmidt does not disclose a plurality of drone dispensers similar to the lead dispenser, nor a network in communication with the lead dispenser, the lead dispenser communicating information related to the lead dispenser and the information received from the plurality of drone dispensers to the network 
Georg teaches that there are lead and a drone dispensers in communication with a network (1038,1014 para 0165) and that communications related to the status of the dispensers (para 0166) are transmitted from the drone dispensers to the lead dispenser and to the network (para 0141). Georg discloses that the DCU can be located in a dispenser, this would make that dispenser the lead dispenser through which all communication could pass.
It would have been obvious to one skilled in the art to modify the system of Starkey/Lee to include that there is a lead and a drone dispenser and that communications related to the status of the dispensers are transmitted from the drone dispensers to the lead dispenser and to the network because it reduces the cost of the drone dispensers, reduces drone power consumption and allows remote observation of dispenser status.
	(Re claim 12) “a power source of the lead dispenser remains connected to the controller of the lead dispenser when passive infrared radiation sensors of the lead dispenser or any of the plurality of drone dispensers capture infrared radiation indicative of one ore more individuals present range, area, or zone” (1,4,Vcc,5 figure 3, para 0039).
	(Re claim 13) “one or more of the plurality of drone dispenser includes a sheet material dispenser, and/or one or more of the plurality of drone dispensers includes a liquid dispenser” (para 0003).
	(Re claim 14) Schmidt does not disclose the plurality of drone dispensers transmits one or more alerts of notification to the lead dispenser if the one or more drone dispensers are experience an error condition, a lower power condition, and/or a low supply condition, and where in the lead dispenser transmits the one or more alerts or notifications from the plurality of drone dispensers to the network.
	Georg teaches the plurality of drone dispensers transmits one or more alerts of notification to the lead dispenser if the one or more drone dispensers are experience an error condition, a lower power condition, and/or a low supply condition, and where in the lead dispenser transmits the one or more alerts or notifications from the plurality of drone dispensers to the network (1038,1014 para 0165-0166, 0141 figures 20-23).
	It would have been obvious to one skilled in the art to modify the system of Schmidt to include the plurality of drone dispensers transmits one or more alerts of notification to the lead dispenser if the one or more drone dispensers are experience an error condition, a lower power condition, and/or a low supply condition, and where in the lead dispenser transmits the one or more alerts or notifications from the plurality of drone dispensers to the network because this allows the maintenance personal to be informed of issues and remedy them quickly improving the uptime of the dispensers.
	(Re claim 15) Schmidt does not disclose that the lead dispenser includes a long range transmitter/receiver that facilitates communication between the lead dispenser and the network.
	Georg teaches that the lead dispenser includes a long range transmitter/receiver that facilitates communication between the lead dispenser and the network (1038,1014 para 0165-0166, 0141).
	It would have been obvious to one skilled in the art to modify the system of Schmidt to include that the lead dispenser includes a long range transmitter/receiver that facilitates communication between the lead dispenser and the network because it allows the dispensers to communicate with remote service personnel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raccio US 2014/0240131 also discloses lead and drone dispensers using passive infrared sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655